DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5, now including new claims 16 and 17) in the reply filed on February 24, 2022 is acknowledged.  The traversal is on the ground(s) that because the Office Action does not appear to comply with the two main requirements for a restriction: (a) specifying which species are seemingly disclosed in the Specification as lacking unity ("independent" or "distinct") with each of the other group; and (b) why examining such alleged species and/or subspecies together would result in an undue burden. See, e.g., M.P.E.P. § 803.  This is not found persuasive because first the restriction is not a “species” restriction.  In addition, as pointed out in the restriction filed January 03, 2022, the US 4,586,546 to Mezei et al., reference discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim 1, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept. Furthermore, while a search of the prior art for on group may overlap with that of another group, the searches are not co-extensive and thus would be an undue burden on Office resources.  
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement filed October 20, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the US references numbers 1-3 are incorrect.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “340” has been used to designate both “dispenser arm” and what appear to be “legs” on the bottom of the base in Fig. 3.  Same deficiency was found in Fig. 4.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show any shading to depict a solid surface such that an “aperture 338” in the top surface of the enclosure 302 can be seen in Fig. 3.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatcher et al., (US 20040133288; hereinafter “Hatcher”).
As to claims 1, 16 and 17, Hatcher teaches a dispenser platform, comprising:
an enclosure that includes a first actuator to move a support in a first plane, wherein a portion of the support extends outside the enclosure (Hatcherat para [0056] et seq., teaches FIG. 3 depicts an embodiment of SCR 200. The various positioning, dispensing and wash structures that comprise SCR 200 are advantageously anchored by a frame comprising base plate 320, back plate 322, left side 324 and right side 326, interrelated as shown in FIG. 3. Base plate 320 provides support for the x-y positioner 201 and back plate 322 provides support for z-positioner 206 and wash system 208. Left side 324 and right side 326 support back plate 322. [0057] The x-y positioner 201, which, for the sake of clarity, is depicted sans z-positioner 206 and wash station 208 in FIG. 4, comprises an x-positioner "piggybacked" on a y-positioner. The y-positioner includes y-plate or y-stage 436 and two linear bearings 432 and 434 that are disposed on respective bearing spacers 428 and 430. The bearing spacers 428 and 430, which are attached to base plate 320 near the edges of the long sides thereof, raise linear bearings 432 and 434 (and y-plate 436) above base plate 320 to allow room for underlying y-drive 438 and the x-drive (not shown), 

a second actuator coupled to the portion of the support that extends outside the enclosure to move a stage coupled to the support in a second plane (Hatcher teaches at para [0060] et seq., the x-positioner, which is piggybacked on the y-positioner, includes x-plate or x-stage 448 and two linear bearings 444 and 446 that are disposed near the edges of the long sides of y-plate 436. Slides 450 are mounted on the underside of x-plate 448 so that they engage linear bearings 444 and 446 to facilitate low-friction movement of x-plate 448. The x-drive (not depicted) controls the movement of x-plate 448 along linear bearings 444 and 446. In some embodiments, the x-drive is configured as a linear drive mechanism (not shown), such as the combination of a stepper motor driving a ball screw assembly.)
As to claims 2 and 3, Hatcher teaches wherein the portion of the support extends through a slot of the enclosure (see Figs. 2-4; hole in stage 436 for supporting plate 
As to claims 4 and 5, Hatcher teaches the linear bearing is stationary relative to the second actuator when the second actuator moves the stage coupled to the support in the second plane (in some embodiments, the x-drive is configured as a linear drive mechanism (not shown), such as the combination of a stepper motor driving a ball screw assembly.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0377563 to Macke also teaches the structural features of claims 1-5 (see abstract, Fig. 1 and para [0018],[0023], [0039] et seq.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kathryn Wright/           Primary Examiner, Art Unit 1798